Opinions of the United
2003 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


2-26-2003

USA v. Irvin
Precedential or Non-Precedential: Non-Precedential

Docket 02-2477




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2003

Recommended Citation
"USA v. Irvin" (2003). 2003 Decisions. Paper 789.
http://digitalcommons.law.villanova.edu/thirdcircuit_2003/789


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2003 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                            NOT PRECEDENTIAL

           THE UNITED STATES COURT OF APPEALS
                  FOR THE THIRD CIRCUIT

                           ___________

                           No. 02-2477
                           ___________


                 UNITED STATES OF AMERICA

                                 vs.

                        TERRANCE IRVIN
                              a/k/a
                          Terrence Irvin


                                          Terrance Irvin,
                                                Appellant

                           ___________


    ON APPEAL FROM THE UNITED STATES DISTRICT COURT
        FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
                    (D.C. Criminal No. 01-cr-00072)
          District Judge: The Honorable William W. Caldwell

                           ___________

              Submitted Under Third Circuit LAR 34.1(a)
                         January 21, 2003




BEFORE: BECKER, Chief Judge, NYGAARD, and AMBRO, Circuit Judges.




                      (Filed February 26, 2003)
                                              ___________

                                      OPINION OF THE COURT
                                           ___________


NYGAARD, Circuit Judge.

                Appellant, Terrance Irvin, was convicted following a jury trial of (1)

distribution and possession with intent to distribute crack cocaine in violation of 21 U.S.C.

§ 841(a)(1); and (2) knowingly receiving in interstate commerce a firearm with an

obliterated serial number in violation of 18 U.S.C. § 922(k). He was sentenced to a term of

imprisonment of 51 months with credit for 12 months already served. In this appeal he

contends that the District Court erred by attributing 77 bags of crack cocaine to him in

computing his sentencing. We will affirm.

                The facts and legal procedure of this case are well known to counsel, the

parties, and the District Court, so we will not restate them here. We review the District

Court’s determination of drug quantity for clear error. The determination must be

supported by a preponderance of the evidence. See e.g., United States v. Gibbs, 190 F.3d
188, 203 (3d Cir. 1999). It is enough to say that there was sufficient evidence at trial,

which if accepted as credible by the jury, would establish that 77 bags should indeed be

attributable to appellant. Moreover, the total weight of drugs attributable to Irvin exceeds

the quantity necessary to support the Guideline range, if the Court merely takes the 39 bags

conceded by Irvin, multiplied by the drug weight of .25 grams per bag established by expert

testimony. The District Court made specific factual findings on the record at the

                                                     2
sentencing hearing, which the evidence supports. Thus, whether one accepts the findings of

the District Court at sentencing based upon the sworn testimony at trial, or the alternative

method noted above, there is sufficient evidence to support the sentence imposed on

appellant. We will affirm.




_________________________


TO THE CLERK:

                Please file the foregoing opinion.




                                                     /s/ Richard L. Nygaard
                                                     Circuit Judge




                                                     3